DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 09 May 2022, with respect to Strohmann have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Blecher on 30 September 2021.
	The application has been amended as follows: 	Please cancel claims 16-20.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an ultrasonic sensor comprising: a two-dimensional array of ultrasonic transducers, wherein the two-dimensional array of ultrasonic transducers is substantially flat; a contact layer overlying the two-dimensional array of ultrasonic transducers; a matching layer between the two-dimensional array of ultrasonic transducers and the contact layer, wherein the matching layer has a non-uniform thickness overlying the two- dimensional array of ultrasonic transducers; and an array controller configured to control activation of ultrasonic transducers during an imaging operation for imaging a plurality of pixels at a plurality of positions within the two- dimensional array of ultrasonic transducers, such that during the imaging operation, the array controller is configured to: activate a first subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers associated with a first region of the two-dimensional array of ultrasonic transducers at a first transmission frequency, wherein the first transmission frequency is determined such that a first thickness of the matching layer at the first region is substantially equal to a quarter wavelength of the first transmission frequency; activate a second subset of ultrasonic transducers of the two-dimensional array of ultrasonic transducers associated with a second region of the two-dimensional array of ultrasonic transducers at a second transmission frequency, wherein the second transmission frequency is determined such that a second thickness of the matching layer at the second region is substantially equal to a quarter wavelength of the second transmission frequency, wherein the first region and the second region are non- overlapping regions of the two-dimensional array of ultrasonic transducers and wherein the first thickness and the second thickness are different; and combine the plurality of pixels into a compound fingerprint image, wherein the compound fingerprint image compensates for the non-uniform thickness of the matching layer.BAUTISTA et al (2013/0127297) teaches ultrasonic transducers having matching layers of different thicknesses equal to one quarter of the wavelength frequency of the respective transducer stack. However the application does not relate to fingerprint imaging and does not use the different matching layers in unison to produce a combined image and instead they are used separately for medical ultrasound imaging at different depths of penetration.
HAN et al (2019/0095015) teaches a piezoelectric ultrasonic sensor array, having a display and non display area having different thicknesses. However the non-display area is not used for fingerprint imaging (only used for gestures), only the display area is used for fingerprint imaging and thus does not read on the bolded part above. SVERDLIK et al (2012/0095335) teaches using a matching layer having a thickness equal to a quarter of a wavelength of the power beam transmitted by the ultrasonic transducer. SVERDLIK fails to teach the bolded part above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627